
	
		I
		111th CONGRESS
		2d Session
		H. R. 5577
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2010
			Mr. Kucinich (for
			 himself, Mr. DeFazio,
			 Mr. Frank of Massachusetts,
			 Mr. Grijalva,
			 Mr. McDermott,
			 Mr. Stark, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act, the
		  Federal Meat Inspection Act, and the Poultry Products Inspection Act to require
		  that food that contains a genetically engineered material, or that is produced
		  with a genetically engineered material, be labeled
		  accordingly.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Genetically Engineered
			 Food Right to Know Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Labeling regarding genetically
				engineered material; amendments to Federal
				Food, Drug, and Cosmetic Act.
					Sec. 4. Labeling regarding genetically
				engineered material; amendments to Federal Meat Inspection Act.
					Sec. 5. Labeling regarding genetically
				engineered material; amendments to Poultry Products Inspection Act.
					Sec. 6. Effective date.
				
			2.FindingsThe Congress finds as follows:
			(1)The process of
			 genetically engineering foods results in the material change of such
			 foods.
			(2)The Congress has
			 previously required that all foods bear labels that reveal material facts to
			 consumers.
			(3)Federal agencies
			 have failed to uphold Congressional intent by allowing genetically engineered
			 foods to be marketed, sold and otherwise used without labeling that reveals
			 material facts to the public.
			(4)Consumers wish to
			 know whether the food they purchase and consume contains or is produced with a
			 genetically engineered material for a variety of reasons, including the
			 potential transfer of allergens into food and other health risks, concerns
			 about potential environmental risks associated with the genetic engineering of
			 crops, and religiously and ethically based dietary restrictions.
			(5)Consumers have a
			 right to know whether the food they purchase contains or was produced with
			 genetically engineered material.
			(6)Labels voluntarily
			 placed on foods are insufficient to provide consumers with adequate information
			 on whether or not all the food they are purchasing contains or was produced
			 with genetically engineered material.
			(7)Mandatory labeling
			 provides a critical scientific method necessary for the continual postmarket
			 surveillance to study long-term health impacts and enforcement of food safety
			 laws preventing adulterated foods from reaching consumers.
			(8)Many of the United
			 States’ key trading partners, including countries in the European Union, Japan,
			 and the People’s Republic of China, have established, or are in the process of
			 implementing, mandatory labeling requirements for genetically engineered
			 food.
			(9)Adoption and
			 implementation of mandatory labeling requirements for genetically engineered
			 food produced in the United States would facilitate international trade by
			 allowing American farmers and companies to export and appropriately market
			 their products—both genetically engineered and non-genetically engineered—to
			 foreign customers.
			3.Labeling
			 regarding genetically engineered material; amendments to Federal food, drug,
			 and Cosmetic Act
			(a)In
			 generalSection 403 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 343) is amended by adding at the end the following paragraphs:
				
					(z)(1)If it contains a
				genetically engineered material, or was produced with a genetically engineered
				material, unless it bears a label (or labeling, in the case of a raw
				agricultural commodity, other than the sale of such a commodity at retail) that
				provides notices in accordance with the following:
							(A)A notice as follows:
				GENETICALLY ENGINEERED.
							(B)A notice as follows: THIS
				PRODUCT CONTAINS A GENETICALLY ENGINEERED MATERIAL, OR WAS PRODUCED WITH A
				GENETICALLY ENGINEERED MATERIAL.
							(C)The notice required in clause (A)
				immediately precedes the notice required in clause (B) and is not less than
				twice the size of the notice required in clause (B).
							(D)The notice required in clause (B) is
				of the same size as would apply if the notice provided nutrition information
				that is required in paragraph (q)(1).
							(E)The notices required in clauses (A)
				and (B) are clearly legible and conspicuous.
							(2)For purposes of subparagraph
				(1):
							(A)The term genetically engineered
				material means material derived from any part of a genetically
				engineered organism, without regard to whether the altered molecular or
				cellular characteristics of the organism are detectable in the material.
							(B)The term genetically engineered
				organism means—
								(i)an organism that has been altered
				at the molecular or cellular level by means that are not possible under natural
				conditions or processes (including but not limited to recombinant DNA and RNA
				techniques, cell fusion, microencapsulation, macroencapsulation, gene deletion
				and doubling, introducing a foreign gene, and changing the positions of genes),
				other than a means consisting exclusively of breeding, conjugation,
				fermentation, hybridization, in vitro fertilization, tissue culture, or
				mutagenesis, and
								(ii)an organism made through sexual or
				asexual reproduction (or both) involving an organism described in subclause
				(i), if possessing any of the altered molecular or cellular characteristics of
				the organism so described.
								(3)For purposes of subparagraph (1), a
				food shall be considered to have been produced with a genetically engineered
				material if—
							(A)the organism from which the food is
				derived has been injected or otherwise treated with a genetically engineered
				material (except that the use of manure as a fertilizer for raw agricultural
				commodities may not be construed to mean that such commodities are produced
				with a genetically engineered material),
							(B)the animal from which the food is
				derived has been fed genetically engineered material, or
							(C)the food contains an ingredient that
				is a food to which clause (A) or (B) applies.
							(4)This paragraph does not apply to food
				that—
							(A)is served in restaurants or other
				establishments in which food is served for immediate human consumption,
							(B)is processed and prepared primarily in
				a retail establishment, is ready for human consumption, which is of the type
				described in clause (A), and is offered for sale to consumers but not for
				immediate human consumption in such establishment and is not offered for sale
				outside such establishment, or
							(C)is a medical food as defined in
				section 5(b) of the Orphan Drug Act.
							(5)In the case of the transfer of food
				from manufacturers or producers to distributors, and from distributors to other
				distributors or to other persons in the chain of distribution, including
				persons who hold food for sale to consumers, regulations under this paragraph
				and paragraph (z) shall require periodic testing of foods by the Secretary for
				purposes of determining the accuracy of labels under such paragraphs. Such
				regulations shall require the use of the best available technology for such
				testing, and shall identify tests that meet such requirement. This subparagraph
				and subparagraph (6) do not apply to (A) foods that are certified and comply
				with the Organic Foods Production Act and its implementing regulations; or (B)
				foods produced with genetically engineered material if the Secretary has not
				through such regulations identified a validated method of testing for such
				material in the food; or (C) genetically engineered material contained in a
				food if the Secretary has not through such regulations identified a validated
				method of testing for such material in the food.
						(6)For purposes of this paragraph and
				paragraph (z), a food with respect to which a test has been identified under
				subparagraph (5) shall not be considered to contain a genetically engineered
				material if, as indicated by such a test—
							(A)the food does not contain any
				genetically engineered material, or
							(B)the food contains an adventitious
				genetically engineered material and the amount of the material in the food is
				one percent or less, except that a lower percentage designated by the Secretary
				shall apply for purposes of this subparagraph if the Secretary determines that
				a test identified under subparagraph (5) can detect a percentage lower than one
				percent.
							(aa)If it bears a
				label indicating (within the meaning of paragraph (z)) that it does not contain
				a genetically engineered material, or that it was not produced with a
				genetically engineered material, unless the label is in accordance with
				regulations promulgated by the Secretary. With respect to such
				regulations:
						(1)The regulations
				may not require such a label to include any statement indicating that the fact
				that a food does not contain such material, or was not produced with such
				material, has no bearing on the safety of the food for human
				consumption.
						(2)The regulations
				may not prohibit such a label on the basis that, in the case of the type of
				food involved, there is no version of the food in commercial distribution that
				does contain a genetically engineered
				material.
						.
			(b)Civil
			 penaltiesSection 303 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 333) is amended by adding at the end the following subsection:
				
					(h)(1)With respect to a
				violation of section 301(a), 301(b), or 301(c) involving the misbranding of
				food within the meaning of section 403(z) or 403(aa), any person engaging in
				such a violation shall be liable to the United States for a civil penalty in an
				amount not to exceed $100,000 for each such violation.
						(2)Paragraphs (5) through (7) of
				subsection (f) apply with respect to a civil penalty under paragraph (1) of
				this subsection to the same extent and in the same manner as such paragraphs
				(5) through (7) apply with respect to a civil penalty under paragraph (1), (2),
				(3), (4), or (9) of subsection
				(f).
						.
			(c)Guaranty
				(1)In
			 generalSection 303(d) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 333(d)) is amended—
					(A)by striking
			 (d) and inserting (d)(1); and
					(B)by adding at the
			 end the following paragraph:
						
							(2)(A)Subject to subparagraph
				(C) and section 403(z)(5), no person shall be subject to the penalties of
				subsection (a)(1) or (h) for a violation of section 301(a), 301(b), or 301(c)
				involving the misbranding of food within the meaning of section 403(z) and
				403(aa) if such person (referred to in this paragraph as the
				recipient) establishes a guaranty or undertaking signed by, and
				containing the name and address of, the person residing in the United States
				from whom the recipient received in good faith the food (including the receipt
				of seeds to grow raw agricultural commodities), to the effect that (within the
				meaning of section 403(z)) the food does not contain a genetically engineered
				material or was not produced with a genetically engineered material.
								(B)In the case of a recipient who with
				respect to a food establishes a guaranty or undertaking in accordance with
				subparagraph (A), the exclusion under such subparagraph from being subject to
				penalties applies to the recipient without regard to the use of the food by the
				recipient, including—
									(i)processing the food,
									(ii)using the food as an ingredient in a
				food product,
									(iii)repacking the food, or
									(iv)growing, raising, or otherwise
				producing the
				food.
									.
					(2)False
			 guarantySection 301(h) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331(h)) is amended by inserting or 303(d)(2) after
			 303(c)(2).
				(d)Unintended
			 contaminationSection 303(d) of the
			 Federal Food, Drug, and Cosmetic
			 Act, as amended by subsection (c)(1) of this section, is amended by
			 adding at the end the following paragraph:
				
					(3)(A)No person shall be
				subject to the penalties of subsection (a)(1) or (h) for a violation of section
				301(a), 301(b), or 301(c) involving the misbranding of food within the meaning
				of section 403(z) or 403(aa) if—
							(i)such person is an agricultural
				producer and the violation occurs because food that is grown, raised, or
				otherwise produced by such producer, which food does not contain a genetically
				engineered material and was not produced with a genetically engineered
				material, is contaminated with a food that contains a genetically engineered
				material or was produced with a genetically engineered material (including
				contamination by mingling the two), and
							(ii)such contamination is not intended by
				the agricultural producer.
							(B)Subparagraph (A) does not apply to an
				agricultural producer to the extent that the contamination occurs as a result
				of the negligence of the
				producer.
						.
			(e)Citizen
			 suitsChapter III of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 331 et seq.) is amended by
			 adding at the end the following section:
				
					311.Citizen suits
				regarding misbranding of food with respect to genetically engineered
				material
						(a)In
				generalExcept as provided in subsection (c), any person may on
				his or her behalf commence a civil action in an appropriate district court of
				the United States against—
							(1)a person who is
				alleged to have engaged in a violation of section 301(a), 301(b), or 301(c)
				involving the misbranding of food within the meaning of section 403(z) or
				403(aa); or
							(2)the Secretary
				where there is alleged a failure of the Secretary to perform any act or duty
				under section 403(z) or 403(aa) that is not discretionary.
							(b)ReliefIn
				a civil action under subsection (a), the district court involved may, as the
				case may be—
							(1)enforce the
				compliance of a person with the applicable provisions referred to paragraph (1)
				of such subsection; or
							(2)order the
				Secretary to perform an act or duty referred to in paragraph (2) of such
				subsection.
							(c)Limitations
							(1)Notice to
				SecretaryA civil action may not be commenced under subsection
				(a)(1) prior to 60 days after the plaintiff has provided to the Secretary
				notice of the violation involved.
							(2)Relation to
				actions of SecretaryA civil action may not be commenced under
				subsection (a)(2) if the Secretary has commenced and is diligently prosecuting
				a civil or criminal action in a district court of the United States to enforce
				compliance with the applicable provisions referred to in subsection
				(a)(1).
							(d)Right of
				Secretary To interveneIn any civil action under subsection (a),
				the Secretary, if not a party, may intervene as a matter of right.
						(e)Award of costs;
				filing of bondIn a civil action under subsection (a), the
				district court involved may award costs of litigation (including reasonable
				attorney and expert witness fees) to any party whenever the court determines
				such an award is appropriate. The court may, if a temporary restraining order
				or preliminary injunction is sought, require the filing of a bond or equivalent
				security in accordance with the Federal Rules of Civil Procedure.
						(f)Savings
				provisionThis section does not restrict any right that a person
				(or class of persons) may have under any statute or common law to seek
				enforcement of the provisions referred to subsection (a)(1), or to seek any
				other relief (including relief against the
				Secretary).
						.
			4.Labeling
			 regarding genetically engineered material; amendments to Federal Meat
			 Inspection Act
			(a)RequirementsThe
			 Federal Meat Inspection Act is amended by inserting after section 7 (21 U.S.C.
			 607) the following section:
				
					7A.Requirements for
				labeling regarding genetically engineered material
						(a)DefinitionsIn
				this section:
							(1)The term
				meat food means a carcass, part of a carcass, meat, or meat food
				product that is derived from cattle, sheep, swine, goats, horses, mules, or
				other equines and is capable of use as human food.
							(2)The term
				genetically engineered material means material derived from any
				part of a genetically engineered organism, without regard to whether the
				altered molecular or cellular characteristics of the organism are detectable in
				the material (and without regard to whether the organism is capable of use as
				human food).
							(3)The term
				genetically engineered organism means—
								(A)an organism that
				has been altered at the molecular or cellular level by means that are not
				possible under natural conditions or processes (including but not limited to
				recombinant DNA and RNA techniques, cell fusion, microencapsulation,
				macroencapsulation, gene deletion and doubling, introducing a foreign gene, and
				changing the positions of genes), other than a means consisting exclusively of
				breeding, conjugation, fermentation, hybridization, in vitro fertilization,
				tissue culture, or mutagenesis; and
								(B)an organism made
				through sexual or asexual reproduction (or both) involving an organism
				described in subparagraph (A), if possessing any of the altered molecular or
				cellular characteristics of the organism so described.
								(b)Labeling
				requirement
							(1)Required
				labeling to avoid misbranding
								(A)Involvement of
				genetically engineered materialFor purposes of sections 1(n) and
				10, a meat food is misbranded if it—
									(i)contains a
				genetically engineered material or was produced with a genetically engineered
				material; and
									(ii)does not bear a
				label (or include labeling, in the case of a meat food that is not packaged in
				a container) that provides, in a clearly legible and conspicuous manner, the
				notices described in subsection (c).
									(B)No involvement
				of genetically engineered materialFor purposes of sections 1(n)
				and 10, a meat food is misbranded if it bears a label indicating that it does
				not contain a genetically engineered material, or that it was not produced with
				a genetically engineered material, unless the label is in accordance with
				regulations promulgated by the Secretary. With respect to such
				regulations:
									(i)The regulations
				may not require such a label to include any statement indicating that the fact
				that a meat food does not contain such material, or was not produced with such
				material, has no bearing on the safety of the food for human
				consumption.
									(ii)The regulations
				may not prohibit such a label on the basis that, in the case of the type of
				meat food involved, there is no version of the food in commercial distribution
				that does contain a genetically engineered material.
									(2)Rule of
				constructionFor purposes of subparagraphs (A)(i) and (B) of
				paragraph (1), a meat food shall be considered to have been produced with a
				genetically engineered material if—
								(A)the organism from
				which the food is derived has been injected or otherwise treated with a
				genetically engineered material;
								(B)the animal from
				which the food is derived has been fed genetically engineered material;
				or
								(C)the food contains
				an ingredient that is a food to which subparagraph (A) or (B) of this paragraph
				applies.
								(3)TestingFor
				purposes of sections 1(n) and 10:
								(A)In the case of the
				transfer of meat foods from manufacturers or producers to distributors, and
				from distributors to other distributors or to other persons in the chain of
				distribution, including persons who hold meat food for sale to consumers,
				regulations under subparagraphs (A)(i) and (B) of paragraph (1) shall require
				periodic testing of meat foods by the Secretary for purposes of determining the
				accuracy of labels under such subparagraphs. Such regulations shall require the
				use of the best available technology for such testing, and shall identify tests
				that meet such requirement. This subparagraph and subparagraph (B) of this
				paragraph do not apply to (i) meat foods that are certified and comply with the
				Organic Foods Production Act and its implementing regulations; or (ii) meat
				foods produced with genetically engineered material if the Secretary has not
				through such regulations identified a validated method of testing for such
				material in the food; or (iii) genetically engineered material contained in a
				meat food if the Secretary has not through such regulations identified a
				validated method of testing for such material in the food.
								(B)A meat food with
				respect to which a test has been identified under subparagraph (A) shall not be
				considered to contain a genetically engineered material for purposes of
				subparagraphs (A)(i) and (B) of paragraph (1) if, as indicated by such a
				test—
									(i)the food does not
				contain any genetically engineered material; or
									(ii)the food contains
				an adventitious genetically engineered material and the amount of the material
				in the food is one percent or less, except that a lower percentage designated
				by the Secretary shall apply for purposes of this subparagraph if the Secretary
				determines that a test identified under subparagraph (A) can detect a
				percentage lower than one percent.
									(c)Specifics of
				label notices
							(1)Required
				noticesThe notices referred to in subsection (b)(1)(B) are the
				following:
								(A)A notice as
				follows: GENETICALLY ENGINEERED.
								(B)A notice as
				follows: THIS PRODUCT CONTAINS A GENETICALLY ENGINEERED MATERIAL, OR WAS
				PRODUCED WITH A GENETICALLY ENGINEERED MATERIAL.
								(2)Location and
				size(A)The
				notice required in paragraph (1)(A) shall immediately precede the notice
				required in paragraph (1)(B) and shall be not less than twice the size of the
				notice required in paragraph (1)(B).
								(B)The notice required in paragraph
				(1)(B) shall be of the same size as would apply if the notice provided
				nutrition information that is required in section 403(q)(1) of the
				Federal Food, Drug, and Cosmetic
				Act.
								(d)Exceptions to
				requirementsSubsection (a) does not apply to any meat food
				that—
							(1)is served in
				restaurants or other establishments in which food is served for immediate human
				consumption; or
							(2)is processed and
				prepared primarily in a retail establishment, is ready for human consumption,
				is offered for sale to consumers but not for immediate human consumption in
				such establishment, and is not offered for sale outside such
				establishment.
							(e)Guaranty
							(1)In
				generalSubject to subsection (b)(3)(A) and paragraph (3), a
				packer, processor, or other person shall not be considered to have violated the
				requirements of this section with respect to the labeling of meat food if the
				packer, processor, or other person (referred to in this subsection as the
				recipient) establishes a guaranty or undertaking signed by, and
				containing the name and address of, the person residing in the United States
				from whom the recipient received in good faith the meat food or the animal from
				which the meat food was derived, or received in good faith food intended to be
				fed to such animal, to the effect that the meat food, or such animal, or such
				food, respectively, does not contain genetically engineered material or was not
				produced with a genetically engineered material.
							(2)Scope of
				guarantyIn the case of a recipient who establishes a guaranty or
				undertaking in accordance with paragraph (1), the exclusion under such
				paragraph from being subject to penalties applies to the recipient without
				regard to the use of the meat food by the recipient (or the use by the
				recipient of the animal from which the meat food was derived, or of food
				intended to be fed to such animal), including—
								(A)processing the
				meat food;
								(B)using the meat
				food as an ingredient in another food product;
								(C)packing or
				repacking the meat food; or
								(D)raising the animal
				from which the meat food was derived.
								(3)TestingIn
				the case of recipients who establish guaranties or undertakings in accordance
				with paragraph (1), regulations under subsection (b)(3)(A) may exempt the
				recipients from the requirement under such subsection regarding testing of the
				meat food involved (relating to the accuracy of labels regarding genetically
				engineered material). In determining whether to establish such exemptions, the
				Secretary shall, with respect to the meat food involved, take into account the
				number of times the food has been transferred from one recipient to another,
				the number of recipients who took any of the actions described in paragraph
				(2), and such other factors as the Secretary determines to be
				appropriate.
							(4)False
				guarantyIt is a violation of this Act for a person to give a
				guaranty or undertaking in accordance with paragraph (1) that the person knows
				or has reason to know is false.
							(f)Civil
				penalties
							(1)In
				generalThe Secretary may assess a civil penalty against a person
				that violates subsection (b) or (c)(2) in an amount not to exceed $100,000 for
				each such violation.
							(2)Notice and
				opportunity for hearingA civil penalty under paragraph (1) shall
				be assessed by the Secretary by an order made on the record after opportunity
				for a hearing provided in accordance with this subparagraph and section 554 of
				title 5, United States Code. Before issuing such an order, the Secretary shall
				give written notice to the person to be assessed a civil penalty under such
				order of the Secretary’s proposal to issue such order and provide such person
				an opportunity for a hearing on the order. In the course of any investigation,
				the Secretary may issue subpoenas requiring the attendance and testimony of
				witnesses and the production of evidence that relates to the matter under
				investigation.
							(3)Considerations
				regarding amount of penaltyIn determining the amount of a civil
				penalty under paragraph (1), the Secretary shall take into account the nature,
				circumstances, extent, and gravity of the violation or violations and, with
				respect to the violator, ability to pay, effect on ability to continue to do
				business, any history of prior such violations, the degree of culpability, and
				such other matters as justice may require.
							(4)Certain
				authoritiesThe Secretary may compromise, modify, or remit, with
				or without conditions, any civil penalty under paragraph (1). The amount of
				such penalty, when finally determined, or the amount agreed upon in compromise,
				may be deducted from any sums owing by the United States to the person
				charged.
							(5)Judicial
				reviewAny person who requested, in accordance with paragraph
				(2), a hearing respecting the assessment of a civil penalty under paragraph (1)
				and who is aggrieved by an order assessing a civil penalty may file a petition
				for judicial review of such order with the United States Court of Appeals for
				the District of Columbia Circuit or for any other circuit in which such person
				resides or transacts business. Such a petition may only be filed within the
				60-day period beginning on the date the order making such assessment was
				issued.
							(6)Failure to
				payIf a person fails to pay an assessment of a civil
				penalty—
								(A)after the order
				making the assessment becomes final, and if such person does not file a
				petition for judicial review of the order in accordance with paragraph (5);
				or
								(B)after a court in
				an action brought under paragraph (4) has entered a final judgment in favor of
				the Secretary;
								the
				Attorney General shall recover the amount assessed (plus interest at currently
				prevailing rates from the date of the expiration of the 60-day period referred
				to in paragraph (5) or the date of such final judgment, as the case may be) in
				an action brought in any appropriate district court of the United States. In
				such an action, the validity, amount, and appropriateness of such penalty shall
				not be subject to review.(g)Citizen
				suits
							(1)In
				generalExcept as provided in paragraph (3), any person may on
				his or her behalf commence a civil action in an appropriate district court of
				the United States against—
								(A)a person who is
				alleged to have engaged in a violation of subsection (b) or (c)(2); or
								(B)the Secretary
				where there is alleged a failure of the Secretary to perform any act or duty
				under subsection (b) or (c)(2) that is not discretionary.
								(2)ReliefIn
				a civil action under paragraph (1), the district court involved may, as the
				case may be—
								(A)enforce the
				compliance of a person with the applicable provisions referred to subparagraph
				(A) of such paragraph; or
								(B)order the
				Secretary to perform an act or duty referred to in subparagraph (B) of such
				paragraph.
								(3)Limitations
								(A)Notice to
				SecretaryA civil action may not be commenced under paragraph
				(1)(A) prior to 60 days after the plaintiff has provided to the Secretary
				notice of the violation involved.
								(B)Relation to
				actions of SecretaryA civil action may not be commenced under
				paragraph (1)(B) if the Secretary has commenced and is diligently prosecuting a
				civil or criminal action in a district court of the United States to enforce
				compliance with the applicable provisions referred to in paragraph
				(1)(A).
								(4)Right of
				Secretary to interveneIn any civil action under paragraph (1),
				the Secretary, if not a party, may intervene as a matter of right.
							(5)Award of costs;
				filing of bondIn a civil action under paragraph (1), the
				district court involved may award costs of litigation (including reasonable
				attorney and expert witness fees) to any party whenever the court determines
				such an award is appropriate. The court may, if a temporary restraining order
				or preliminary injunction is sought, require the filing of a bond or equivalent
				security in accordance with the Federal Rules of Civil Procedure.
							(6)Savings
				provisionThis subsection does not restrict any right that a
				person (or class of persons) may have under any statute or common law to seek
				enforcement of the provisions referred to in paragraph (1)(A), or to seek any
				other relief (including relief against the
				Secretary).
							.
			(b)Inclusion of
			 labeling requirements in definition of misbrandedSection 1(n) of
			 the Federal Meat Inspection Act (21 U.S.C. 601(n)) is amended—
				(1)by striking
			 or at the end of paragraph (11);
				(2)by striking the
			 period at the end of paragraph (12) and inserting ; or;
			 and
				(3)by adding at the
			 end the following paragraph:
					
						(13)if it fails to
				bear a label or labeling as required by section
				7A.
						.
				5.Labeling
			 regarding genetically engineered material; amendments to Poultry Products
			 Inspection Act
			(a)RequirementsThe
			 Poultry Products Inspection Act is amended by inserting after section 8 (21
			 U.S.C. 457) the following section:
				
					8A.Requirements for
				labeling regarding genetically engineered material
						(a)DefinitionsIn
				this section:
							(1)The term
				genetically engineered material means material derived from any
				part of a genetically engineered organism, without regard to whether the
				altered molecular or cellular characteristics of the organism are detectable in
				the material (and without regard to whether the organism is capable of use as
				human food).
							(2)The term
				genetically engineered organism means—
								(A)an organism that
				has been altered at the molecular or cellular level by means that are not
				possible under natural conditions or processes (including but not limited to
				recombinant DNA and RNA techniques, cell fusion, microencapsulation,
				macroencapsulation, gene deletion and doubling, introducing a foreign gene, and
				changing the positions of genes), other than a means consisting exclusively of
				breeding, conjugation, fermentation, hybridization, in vitro fertilization,
				tissue culture, or mutagenesis; and
								(B)an organism made
				through sexual or asexual reproduction (or both) involving an organism
				described in subparagraph (A), if possessing any of the altered molecular or
				cellular characteristics of the organism so described.
								(b)Labeling
				requirement
							(1)Required
				labeling to avoid misbranding
								(A)Involvement of
				genetically engineered materialFor purposes of sections 4(h) and
				9(a), a poultry product is misbranded if it—
									(i)contains a
				genetically engineered material or was produced with a genetically engineered
				material; and
									(ii)does not bear a
				label (or include labeling, in the case of a poultry product that is not
				packaged in a container) that provides, in a clearly legible and conspicuous
				manner, the notices described in subsection (c).
									(B)No involvement
				of genetically engineered materialFor purposes of sections 4(h)
				and 9(a), a poultry product is misbranded if it bears a label indicating that
				it does not contain a genetically engineered material, or that it was not
				produced with a genetically engineered material, unless the label is in
				accordance with regulations promulgated by the Secretary. With respect to such
				regulations:
									(i)The regulations
				may not require such a label to include any statement indicating that the fact
				that a poultry product does not contain such material, or was not produced with
				such material, has no bearing on the safety of the product for human
				consumption.
									(ii)The regulations
				may not prohibit such a label on the basis that, in the case of the type of
				poultry product involved, there is no version of the product in commercial
				distribution that does contain a genetically engineered material.
									(2)Rule of
				constructionFor purposes of paragraph subparagraphs (A)(i) and
				(B) of paragraph (1), a poultry product shall be considered to have been
				produced with a genetically engineered material if—
								(A)the poultry from
				which the food is derived has been injected or otherwise treated with a
				genetically engineered material;
								(B)the poultry from
				which the food is derived has been fed genetically engineered material;
				or
								(C)the food contains
				an ingredient that is a food to which subparagraph (A) or (B) of this paragraph
				applies.
								(3)TestingFor
				purposes of sections 4(h) and 9(a):
								(A)In the case of the
				transfer of poultry products from manufacturers or producers to distributors,
				and from distributors to other distributors or to other persons in the chain of
				distribution, including persons who hold poultry products for sale to
				consumers, regulations under subparagraphs (A)(i) and (B) of paragraph (1)
				shall require periodic testing of poultry products by the Secretary for
				purposes of determining the accuracy of labels under such subparagraphs. Such
				regulations shall require the use of the best available technology for such
				testing, and shall identify tests that meet such requirement. This subparagraph
				and subparagraph (B) of this paragraph do not apply to (i) poultry products
				that are certified and comply with the Organic Foods Production Act and its
				implementing regulations; or (ii) poultry products produced with genetically
				engineered material if the Secretary has not through such regulations
				identified a validated method of testing for such material in the food; or
				(iii) genetically engineered material contained in a poultry products if the
				Secretary has not through such regulations identified a validated method of
				testing for such material in the product.
								(B)A poultry product
				with respect to which a test has been identified under subparagraph (A) shall
				not be considered to contain a genetically engineered material for purposes of
				subparagraphs (A)(i) and (B) of paragraph (1) if, as indicated by such a
				test—
									(i)the product does
				not contain any genetically engineered material; or
									(ii)the product
				contains an adventitious genetically engineered material and the amount of the
				material in the product is one percent or less, except that a lower percentage
				designated by the Secretary shall apply for purposes of this subparagraph if
				the Secretary determines that a test identified under subparagraph (A) can
				detect a percentage lower than one percent.
									(c)Specifics of
				label notices
							(1)Required
				noticesThe notices referred to in subsection (b)(1)(B) are the
				following:
								(A)A notice as
				follows: GENETICALLY ENGINEERED.
								(B)A notice as
				follows: THIS PRODUCT CONTAINS A GENETICALLY ENGINEERED MATERIAL, OR WAS
				PRODUCED WITH A GENETICALLY ENGINEERED MATERIAL.
								(2)Location and
				size(A)The
				notice required in paragraph (1)(A) shall immediately precede the notice
				required in paragraph (1)(B) and shall be not less than twice the size of the
				notice required in paragraph (1)(B).
								(B)The notice required in paragraph
				(1)(B) shall be of the same size as would apply if the notice provided
				nutrition information that is required in section 403(q)(1) of the
				Federal Food, Drug, and Cosmetic
				Act.
								(d)Exceptions to
				requirementsSubsection (a) does not apply to any poultry product
				that—
							(1)is served in
				restaurants or other establishments in which food is served for immediate human
				consumption; or
							(2)is processed and
				prepared primarily in a retail establishment, is ready for human consumption,
				is offered for sale to consumers but not for immediate human consumption in
				such establishment, and is not offered for sale outside such
				establishment.
							(e)Guaranty
							(1)In
				generalSubject to subsection (b)(3)(A) and paragraph (3), an
				official establishment or other person shall not be considered to have violated
				the requirements of this section with respect to the labeling of a poultry
				product if the official establishment or other person (referred to in this
				subsection as the recipient) establishes a guaranty or
				undertaking signed by, and containing the name and address of, the person
				residing in the United States from whom the recipient received in good faith
				the poultry product or the poultry from which the poultry product was derived,
				or received in good faith food intended to be fed to poultry, to the effect
				that the poultry product, poultry, or such food, respectively, does not contain
				genetically engineered material or was not produced with a genetically
				engineered material.
							(2)Scope of
				guarantyIn the case of a recipient who establishes a guaranty or
				undertaking in accordance with paragraph (1), the exclusion under such
				paragraph from being subject to penalties applies to the recipient without
				regard to the use of the poultry product by the recipient (or the use by the
				recipient of the poultry from which the poultry product was derived, or of food
				intended to be fed to such poultry), including—
								(A)processing the
				poultry;
								(B)using the poultry
				product as an ingredient in another food product;
								(C)packing or
				repacking the poultry product; or
								(D)raising the
				poultry from which the poultry product was derived.
								(3)TestingIn
				the case of recipients who establish guaranties or undertakings in accordance
				with paragraph (1), regulations under subsection (b)(3)(A) may exempt the
				recipients from the requirement under such subsection regarding testing of the
				poultry product involved (relating to the accuracy of labels regarding
				genetically engineered material). In determining whether to establish such
				exemptions, the Secretary shall, with respect to the poultry product involved,
				take into account the number of times the product has been transferred from one
				recipient to another, the number of recipients who took any of the actions
				described in paragraph (2), and such other factors as the Secretary determines
				to be appropriate.
							(4)False
				guarantyIt is a violation of this Act for a person to give a
				guaranty or undertaking in accordance with paragraph (1) that the person knows
				or has reason to know is false.
							(f)Civil
				penalties
							(1)In
				generalThe Secretary may assess a civil penalty against a person
				that violates subsection (b) or (c)(2) in an amount not to exceed $100,000 for
				each such violation.
							(2)Notice and
				opportunity for hearingA civil penalty under paragraph (1) shall
				be assessed by the Secretary by an order made on the record after opportunity
				for a hearing provided in accordance with this subparagraph and section 554 of
				title 5, United States Code. Before issuing such an order, the Secretary shall
				give written notice to the person to be assessed a civil penalty under such
				order of the Secretary’s proposal to issue such order and provide such person
				an opportunity for a hearing on the order. In the course of any investigation,
				the Secretary may issue subpoenas requiring the attendance and testimony of
				witnesses and the production of evidence that relates to the matter under
				investigation.
							(3)Considerations
				regarding amount of penaltyIn determining the amount of a civil
				penalty under paragraph (1), the Secretary shall take into account the nature,
				circumstances, extent, and gravity of the violation or violations and, with
				respect to the violator, ability to pay, effect on ability to continue to do
				business, any history of prior such violations, the degree of culpability, and
				such other matters as justice may require.
							(4)Certain
				authoritiesThe Secretary may compromise, modify, or remit, with
				or without conditions, any civil penalty under paragraph (1). The amount of
				such penalty, when finally determined, or the amount agreed upon in compromise,
				may be deducted from any sums owing by the United States to the person
				charged.
							(5)Judicial
				reviewAny person who requested, in accordance with paragraph
				(2), a hearing respecting the assessment of a civil penalty under paragraph (1)
				and who is aggrieved by an order assessing a civil penalty may file a petition
				for judicial review of such order with the United States Court of Appeals for
				the District of Columbia Circuit or for any other circuit in which such person
				resides or transacts business. Such a petition may only be filed within the
				60-day period beginning on the date the order making such assessment was
				issued.
							(6)Failure to
				payIf a person fails to pay an assessment of a civil
				penalty—
								(A)after the order
				making the assessment becomes final, and if such person does not file a
				petition for judicial review of the order in accordance with paragraph (5);
				or
								(B)after a court in
				an action brought under paragraph (4) has entered a final judgment in favor of
				the Secretary;
								the
				Attorney General shall recover the amount assessed (plus interest at currently
				prevailing rates from the date of the expiration of the 60-day period referred
				to in paragraph (5) or the date of such final judgment, as the case may be) in
				an action brought in any appropriate district court of the United States. In
				such an action, the validity, amount, and appropriateness of such penalty shall
				not be subject to review.(g)Citizen
				suits
							(1)In
				generalExcept as provided in paragraph (3), any person may on
				his or her behalf commence a civil action in an appropriate district court of
				the United States against—
								(A)a person who is
				alleged to have engaged in a violation of subsection (b) or (c)(2); or
								(B)the Secretary
				where there is alleged a failure of the Secretary to perform any act or duty
				under subsection (b) or (c)(2) that is not discretionary.
								(2)ReliefIn
				a civil action under paragraph (1), the district court involved may, as the
				case may be—
								(A)enforce the
				compliance of a person with the applicable provisions referred to subparagraph
				(A) of such paragraph; or
								(B)order the
				Secretary to perform an act or duty referred to in subparagraph (B) of such
				paragraph.
								(3)Limitations
								(A)Notice to
				SecretaryA civil action may not be commenced under paragraph
				(1)(A) prior to 60 days after the plaintiff has provided to the Secretary
				notice of the violation involved.
								(B)Relation to
				actions of SecretaryA civil action may not be commenced under
				paragraph (1)(B) if the Secretary has commenced and is diligently prosecuting a
				civil or criminal action in a district court of the United States to enforce
				compliance with the applicable provisions referred to in paragraph
				(1)(A).
								(4)Right of
				Secretary to interveneIn any civil action under paragraph (1),
				the Secretary, if not a party, may intervene as a matter of right.
							(5)Award of costs;
				filing of bondIn a civil action under paragraph (1), the
				district court involved may award costs of litigation (including reasonable
				attorney and expert witness fees) to any party whenever the court determines
				such an award is appropriate. The court may, if a temporary restraining order
				or preliminary injunction is sought, require the filing of a bond or equivalent
				security in accordance with the Federal Rules of Civil Procedure.
							(6)Savings
				provisionThis subsection does not restrict any right that a
				person (or class of persons) may have under any statute or common law to seek
				enforcement of the provisions referred to in paragraph (1)(A), or to seek any
				other relief (including relief against the
				Secretary).
							.
			(b)Inclusion of
			 labeling requirements in definition of misbrandedSection 4(h) of
			 the Poultry Products Inspection Act (21 U.S.C. 453(h)) is amended—
				(1)by striking
			 or at the end of paragraph (11);
				(2)by striking the
			 period at the end of paragraph (12) and inserting ; or;
			 and
				(3)by adding at the
			 end the following paragraph:
					
						(13)if it fails to
				bear a label or labeling as required by section
				8A.
						.
				6.Effective
			 dateThis Act and the
			 amendments made by this Act take effect upon the expiration of the 180-day
			 period beginning on the date of the enactment of this Act.
		
